DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Duty of Disclosure
Applicant is reminded of 37 C.F.R. 1.56(a-b) which states:
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97 (b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated 
(1) Prior art cited in search reports of a foreign patent office in a counterpart application, and
(2) The closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office.

(b) Under this section, information is material to patentability when it is not cumulative to information already of record or being made of record in the application, and
(1) It establishes, by itself or in combination with other information, a prima facie case of unpatentability of a claim; or
(2) It refutes, or is inconsistent with, a position the applicant takes in:
(i) Opposing an argument of unpatentability relied on by the Office, or
(ii) Asserting an argument of patentability.
(3) A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyon (US 2006/0236072).
In regards to claim 1, Lyon teaches a method for memory bank interleaving in a synchronous dynamic random access memory (SDRAM) system, comprising:
generating, by a memory controller, an initial physical memory address (“Memory control 3 contains address generate 31 that produces raw address 34 and a stride value transmitted on stride value bus 33.”, paragraph 0049);
generating, by the memory controller, new bank group address bits and new bank address bits by hashing a plurality of bank group address bits of an initial physical memory address, a plurality of bank address bits of the initial physical memory address, and a plurality of row address bits of the initial physical memory address (“Stride translate 32 as shown in FIG. 7A will always perform a hash (an exclusive or combination) of the bank and group IDs (shown for exemplary purposes as raw address 34, bits 2-3, and bits 0-1, respectively) with a stride bit field that is controlled, as explained above, by a ‘1’ being placed by application 12 (FIG. 1) in a bit position in stride register 36, the remainder of stride register 36 containing ‘0’s.”, paragraph 0066; “Stride register 36 is shown for exemplary purposes as having a ‘1’ in bit 12, in order to continue using the example of FIG. 6A-6B, where the intended read stride is 212. Stride register 36, however, supports any stride of 2N consistent with the 31 bit address assumed for explanation.”, paragraph 0062);
generating a modified physical memory address by replacing the bank group address bits and bank address bits of the initial physical memory address with the respective new bank group address bits and bank address bits (“Stride translate 32 as shown in FIG. 7A will always perform a hash (an exclusive or combination) of the bank and group IDs (shown for exemplary purposes as raw address 34, bits 2-3, and bits 0-1, respectively) with a stride bit field that is controlled, as explained above, by a ‘1’ being placed by application 12 (FIG. 1) in a bit position in stride register 36, the remainder of stride register 36 containing ‘0’s.”, paragraph 0066); and
providing, by the memory controller, the modified physical memory address to an SDRAM chip (“FIG. 5 illustrates a high level block diagram showing memory control 3 
In regards to claim 12, Lyon teaches a system for memory bank interleaving in a synchronous dynamic random access memory (SDRAM) system, comprising:
a memory controller configured to generate an initial physical memory address (“Memory control 3 contains address generate 31 that produces raw address 34 and a stride value transmitted on stride value bus 33.”, paragraph 0049) and to perform hashing upon a plurality of bank group address bits in combination with a plurality of bank address bits of the initial physical memory address and a plurality of row address bits of the initial physical memory address, the memory controller further configured to include a result of the hashing in a modified physical memory address in place of the plurality of bank group address bits and the plurality of bank address bits of the initial physical memory address (“Stride translate 32 as shown in FIG. 7A will always perform a hash (an exclusive or combination) of the bank and group IDs (shown for exemplary purposes as raw address 34, bits 2-3, and bits 0-1, respectively) with a stride bit field that is controlled, as explained above, by a ‘1’ being placed by application 12 (FIG. 1) in a bit position in stride register 36, the remainder of stride register 36 containing ‘0’s.”, paragraph 0066; “Stride register 36 is shown for exemplary purposes as having a ‘1’ in bit 12, in order to continue using the example of FIG. 6A-6B, where the intended read stride is 212. Stride register 36, however, supports any stride of 2N consistent with the 31 bit address assumed for explanation.”, paragraph 0062); and
wherein the memory controller is further configured to provide the modified physical memory address to an SDRAM chip (“FIG. 5 illustrates a high level block .

Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2014/0293726).
In regards to claims 7 and 18, Chen teaches a method for memory bank interleaving in a synchronous dynamic random access memory (SDRAM) system, comprising:
generating, by a memory controller, a physical memory address having a plurality of bank group address bits positioned nearer a least-significant bit (LSB) of the physical memory address than a most-significant bit (MSB) of the physical memory address (“The mapping unit 116 in the processing unit 114 converts the system address into a memory address compliant to the specification of the DDR4 memory 120, and then transmits the read instruction and the memory address to the DDR4 memory 120.”, paragraph 0022; “Thus, the DDR4 memory address generated by the mapping unit 116 is arranged from the MSB to the LSB as ROW[17:0], BA[1:0], COL[9:3], BG[1:0], and COL[2:0].”, paragraph 0037); and
providing, by the memory controller, the physical memory address to an SDRAM chip (“The mapping unit 116 in the processing unit 114 converts the system address into a memory address compliant to the specification of the DDR4 memory 120, and then transmits the read instruction and the memory address to the DDR4 memory 120.”, paragraph 0022).
In regards to claims 8 and 19, Chen further teaches that the physical memory address has the plurality of bank group address bits and a plurality of bank address bits positioned nearer the LSB of the physical memory address than the MSB of the physical memory address (“Thus, the DDR4 memory address generated by the mapping unit 116 is arranged from the MSB to the LSB as ROW[17:0], BA[1:0], COL[9:3], BG[1:0], and COL[2:0].”, paragraph 0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2006/0236072) in view of Williams et al. (US 5,530,837).
In regards to claims 2 and 13, Lyon teaches claims 1 and 12.  Lyon fails to teach that hashing comprises applying a poly19 hash.  Williams teaches that hashing comprises applying a poly19 hash (“For the example above, ‘A’ equals X4 +X+1 (or Xo). As such, R4, R1, and R0 would be added modulo-2 to form the ID number.”, Col. 7, lines 29-32) because it “is less susceptible to performance degradation from certain patterns of memory traffic” (Col. 6, lines 63-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lyon with Williams such that hashing comprises applying a poly19 hash because it “is less susceptible to performance degradation from certain patterns of memory traffic” (id.).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2006/0236072) in view of Gaddam et al. (US 10,860,473).
In regards to claim 3, Lyon teaches claim 1.  Lyon fails to teach that the bank group address bits are in 11th and 12th bit positions of the initial and modified physical memory addresses, and the bank address bits are in 13th and 14th bit positions of the initial and modified physical memory addresses.  Gaddam teaches that the bank group address bits are in 11th and 12th bit positions of the initial and modified physical memory addresses (“Operations 500 begin, at 502, when the traffic analyzer selects a new bank group address mapping. In certain embodiments, the traffic analyzer selects a bank group address mapping from all possible bank group mappings.”, Col. 7, lines 50-53; “At 510, the traffic analyzer determines whether the memory controller has covered all bank group address mappings. Because the traffic analyzer needs to iterate through all possible bank group mapping, the traffic analyzer needs to determine if there are any bank group address mappings that have not been used in the first stage.”, Col. 10, lines 27-32), and the bank address bits are in 13th and 14th bit positions of the initial and modified physical memory addresses (“Operations 600 begin, at 602, when the traffic analyzer selects a new bank address mapping. In certain embodiments, the traffic analyzer selects a bank address mapping from all possible bank address mappings.”, Col. 11, lines 7-10; “At 610, the traffic analyzer determines whether the traffic analyzer has covered all bank address combinations. Because the traffic analyzer needs to iterate through all possible bank address mappings, the traffic analyzer needs to determine if there are any bank address mappings that have not been used in the 
In regards to claim 4, Lyon teaches claim 1.  Lyon fails to teach that the bank group address bits are in 7th and 11th bit positions of initial and modified physical memory addresses, and the bank address bits are in 13th and 14th bit positions of the initial and modified physical memory addresses.  Gaddam teaches the bank group address bits are in 7th and 11th bit positions of initial and modified physical memory addresses (“Operations 500 begin, at 502, when the traffic analyzer selects a new bank group address mapping. In certain embodiments, the traffic analyzer selects a bank group address mapping from all possible bank group mappings.”, Col. 7, lines 50-53; “At 510, the traffic analyzer determines whether the memory controller has covered all bank group address mappings. Because the traffic analyzer needs to iterate through all possible bank group mapping, the traffic analyzer needs to determine if there are any bank group address mappings that have not been used in the first stage.”, Col. 10, lines 27-32), and the bank address bits are in 13th and 14th bit positions of the initial and modified physical memory addresses (“Operations 600 begin, at 602, when the traffic analyzer selects a new bank address mapping. In certain embodiments, the traffic analyzer selects a bank address mapping from all possible bank address mappings.”, .

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2006/0236072) in view of Lee (US 2016/0276002).
In regards to claims 5 and 14, Lyon further teaches that hashing comprises hashing the plurality of bank group address bits in combination with the plurality of bank address bits in combination with the row address bits (“Stride translate 32 as shown in FIG. 7A will always perform a hash (an exclusive or combination) of the bank and group IDs (shown for exemplary purposes as raw address 34, bits 2-3, and bits 0-1, respectively) with a stride bit field that is controlled, as explained above, by a ‘1’ being placed by application 12 (FIG. 1) in a bit position in stride register 36, the remainder of stride register 36 containing ‘0’s.”, paragraph 0066; “Stride register 36 is shown for exemplary purposes as having a ‘1’ in bit 12, in order to continue using the example of 12. Stride register 36, however, supports any stride of 2N consistent with the 31 bit address assumed for explanation.”, paragraph 0062).  Lyon fails to adequately teach that hashing comprises hashing the plurality of bank group address bits in combination with the plurality of bank address bits in combination with a rank address bit with the row address bits.  Lee teaches that hashing comprises hashing the plurality of bank address bits in combination with a rank address bit with the row address bits (“At block 404, the bank remapping logic 114 calculates a modified block segment based on one or more inputs, such as one or more of the rank, row, column, and bank segments of the original memory address 306 of the memory access request.”, paragraph 0022) “such that memory access requests are more evenly distributed among the banks” (paragraph 0012).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lyon with Lee such that hashing comprises hashing the plurality of bank group address bits in combination with the plurality of bank address bits in combination with a rank address bit with the row address bits “such that memory access requests are more evenly distributed among the banks” (id.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2006/0236072) in view of Lee (US 2016/0276002) and Seroussi et al. (US 5,377,340).
In regards to claim 6, Lyon in view of Lee taches claim 5.  Lyon in view of Lee fails to teach that hashing comprises applying a poly37 hash.  Seroussi teaches that hashing comprises applying a poly37 hash (“The primitive polynomial used in this example is f(x)=x5 +x2 +1 (1)”, Col. 5, lines 52-55) in order to “provide a hashing scheme id.)

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0293726).
In regards to claims 9 and 20, Chen further teaches that the plurality of bank group address bits and the plurality of bank address bits span 11th through 14 bit positions of the physical memory address (In FIG. 3, the DDR4 memory address includes an Rn-bit row address (ROW[Rn-1:0]), a Bn-bit bank address (BA[Bn-1:0]), a Gn-bit bank group address (BG[Gn-1:0]), and a Cn-bit column address (COL[Cn-1:0])”, paragraph 0030; “More specifically, the DDR4 memory needs a row address having 18 bits from A0 to A17 (Rn=18), a column address having 10 bits from A0 to A9 (Cn=10), bank group addresses BG0 and BG1 having a total of 2 bits (Gn=2), and bank addresses BA0 and BA1 having a total of 2 bits (Bn=2).”, paragraph 0036; Combining these two teachings places the bank address in bits 13 and 14 and the band group address in bits 11 and 12).  Chen fails to teach that a 33rd bit position defines the MSB of the physical memory address.  Design incentives and market forces encourage the design of memory with ever larger sizes and the increasing size of memory encourages the design of memory with ever larger address sizes.  The differences between Chen nd bit position that defines the MSB and a physical memory address with a 33rd bit position that defines the MSB.  The principle of increasing memory address sizes is known in the art.  One of ordinary skill in the art, in view of the design incentives and market forces that encourage larger memory address sizes could have implemented a physical memory address with a 33rd bit position that defines the MSB and such an address would have been predictable to one of ordinary skill in the art.  See MPEP § 2143(I)(F).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0293726) in view of Gaddam et al. (US 10,860,473).
In regards to claims 10 and 21, Chen teaches claims 7 and 18.  Chen fails to teach that bit positions of a lower-order bank group address bit and a higher-order bank group address bit are swapped.  Gaddam teaches that bit positions of a lower-order bank group address bit and a higher-order bank group address bit are swapped (“Operations 500 begin, at 502, when the traffic analyzer selects a new bank group address mapping. In certain embodiments, the traffic analyzer selects a bank group address mapping from all possible bank group mappings.”, Col. 7, lines 50-53; “At 510, the traffic analyzer determines whether the memory controller has covered all bank group address mappings. Because the traffic analyzer needs to iterate through all possible bank group mapping, the traffic analyzer needs to determine if there are any bank group address mappings that have not been used in the first stage.”, Col. 10, lines 27-32) in order to achieve higher system performance (Col. 1, lines 19-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the id.).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0293726) in view of Hashimoto et al. (JP 2013-145545) as supported by its abstract and Shao et al. (“The Bit-reversal SDRAM Address Mapping”).
In regards to claims 11 and 22, Chen teaches claims 7 and 18.  Chen fails to teach that when the memory controller is operating in a write clock free-running mode a rank address bit is positioned nearer the LSB of the physical memory address than the MSB of the physical memory address.  Hashimoto as supported by its abstract teaches that the memory controller is operating in a write clock free-running mode (“When the firmware is the free-running mode, the controller 2 performs writing in a user area with a cell application voltage higher than a voltage of the normal mode and, subsequently, repeats erasing, writing and reading out with the voltage of the normal mode for each block in the user area.”, Solution) in order to improve reliability of a semiconductor memory device (Problem to be Solved).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Hashimoto such that the memory controller is operating in a write clock free-running mode in order to improve reliability of a semiconductor memory device (id.).
Chen in view of Hashimoto fails to teach a rank address bit is positioned nearer the LSB of the physical memory address than the MSB of the physical memory address.  Shao teaches a rank address bit is positioned nearer the LSB of the physical memory id.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2006/0236072) in view of Seroussi et al. (US 5,377,340).
In regards to claim 15, Lyon teaches claim 12.  Lyon fails to teach that hashing comprises applying a poly37 hash.  Seroussi teaches that hashing comprises applying a poly37 hash (“The primitive polynomial used in this example is f(x)=x5 +x2 +1 (1)”, Col. 5, lines 52-55) in order to “provide a hashing scheme that lacks pathological cases for all stride values less than some predetermined stride value.” (Col. 3, lines 23-26)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lyon with Seroussi such that hashing comprises applying a poly37 hash in order to “provide a hashing scheme that lacks pathological cases for all stride values less than some predetermined stride value.” (id.)

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2006/0236072) in view of Lee (US 2016/0276002) and Gaddam et al. (US 10,860,473).
In regards to claim 16, Lyon in view of Lee teaches claim 14.  Lyon in view of Lee fails to teach that the bank group address bits are in 11th and 12th bit positions of the initial and modified physical memory addresses, and the bank address bits are in 13th and 14th bit positions of the initial and modified physical memory addresses.  Gaddam teaches that the bank group address bits are in 11th and 12th bit positions of the initial and modified physical memory addresses (“Operations 500 begin, at 502, when the traffic analyzer selects a new bank group address mapping. In certain embodiments, the traffic analyzer selects a bank group address mapping from all possible bank group mappings.”, Col. 7, lines 50-53; “At 510, the traffic analyzer determines whether the memory controller has covered all bank group address mappings. Because the traffic analyzer needs to iterate through all possible bank group mapping, the traffic analyzer needs to determine if there are any bank group address mappings that have not been used in the first stage.”, Col. 10, lines 27-32), and the bank address bits are in 13th and 14th bit positions of the initial and modified physical memory addresses (“Operations 600 begin, at 602, when the traffic analyzer selects a new bank address mapping. In certain embodiments, the traffic analyzer selects a bank address mapping from all possible bank address mappings.”, Col. 11, lines 7-10; “At 610, the traffic analyzer determines whether the traffic analyzer has covered all bank address combinations. Because the traffic analyzer needs to iterate through all possible bank address mappings, the traffic analyzer needs to determine if there are any bank address 
In regards to claim 17, Lyon in view of Lee teaches claim 14.  Lyon in view of Lee fails to teach that the bank group address bits are in 7th and 11th bit positions of initial and modified physical memory addresses, and the bank address bits are in 13th and 14th bit positions of the initial and modified physical memory addresses.  Gaddam teaches the bank group address bits are in 7th and 11th bit positions of initial and modified physical memory addresses (“Operations 500 begin, at 502, when the traffic analyzer selects a new bank group address mapping. In certain embodiments, the traffic analyzer selects a bank group address mapping from all possible bank group mappings.”, Col. 7, lines 50-53; “At 510, the traffic analyzer determines whether the memory controller has covered all bank group address mappings. Because the traffic analyzer needs to iterate through all possible bank group mapping, the traffic analyzer needs to determine if there are any bank group address mappings that have not been used in the first stage.”, Col. 10, lines 27-32), and the bank address bits are in 13th and 14th bit positions of the initial and modified physical memory addresses (“Operations 600 begin, at 602, when the traffic analyzer selects a new bank address mapping. In .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ware et al. (US 2013/0173991) teaches dividing the physical address by 7 to get a bank group address.  Rau (“Pseudo-Randomly Interleaved Memory”) teaches irreducible polynomial interleaving.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        10 August 2021